ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Emerald Town Construction Group               )      ASBCA No. 60702
                                              )
Under Contract No. W56KJD-13-P-0079           )

APPEARANCE FOR THE APPELLANT:                        Mr. Rahimullah Rahim
                                                      CEO

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT William T. Wicks, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        Appellant's notice of appeal requested the email address of the contracting officer
for this appeal and indicated that it desires to submit its claim to the contracting officer
for a decision. The government has provided appellant with the contact information for
the cognizant contracting officer. By Order dated 1 August 2016, the Board informed the
parties that it intended to dismiss this appeal unless either party objected within 14 days
of the date of the Order. The Board has not received an objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.


       Dated: 17 August 2016



                                                  MARK N. STEMPLE
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60702, Appeal of Emerald
Town Construction Group, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2